Title: Thomas Lehré to Thomas Jefferson, 11 November 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston Novr 11th 1813
          I am sorry to inform you that the great Patriot Peter Freneau Esqr, of this City, departed this life on Monday last.
          In him our Country has lost lost one of its firmest and best friends—He continued to his last moments, one of your greatest friends, and admirers.The Republican Party here will most sensibly feel his loss.
          The enclosed paper will give you but a faint Idea of the high estimation in which he was held by his fellow Citizens here.
          That you may continue to enjoy health, a long life, and every other blessing this life affords, is the most fervent wish, of
          Dear Sir Your Obedient & very Humble Servt Thomas Lehré
        